Citation Nr: 0110059	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from September 1976 to May 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which determined that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1997, the RO 
denied a claim of entitlement to service connection for 
chondromalacia, right knee, status post arthroscopy.

2.  The evidence received since the RO's July 1997 decision, 
which denied service connection for chondromalacia, right 
knee, status post arthroscopy, which was not previously of 
record, and which is not cumulative of other evidence of 
record, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for a right knee disorder.  



CONCLUSIONS OF LAW

1.  The RO's July 1997decision, in which the RO denied a 
claim of entitlement to service connection for 
chondromalacia, right knee, status post arthroscopy, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's July 1997 decision denying the appellant's claim for 
chondromalacia, right knee, status post arthroscopy, and the 
claim for a right knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's September 1999 statement of the case 
(SOC) that the criteria for service connection for a right 
knee condition had not been met.  That is the key issue in 
this case, and the SOC informed the appellant of the 
applicable criteria.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO requested all relevant treatment records identified by the 
appellant, and he has been afforded a VA examination.  At his 
March 2000 hearing, the veteran was informed that the record 
would be left open in order to afford him the opportunity to 
supplement his claim with additional evidence.  Based on his 
request in April 2000, he was afforded an additional 30 days 
to submit evidence.  However, no additional evidence was 
received.  The Board therefore finds that there is more than 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist in regard to the issue of whether the 
claim should be reopened.  

I.  New and Material

The Board initially notes that in July 1997, the RO denied a 
claim for chondromalacia, right knee, status post 
arthroscopy.  The RO's decision included consideration of 
whether the veteran had a right knee condition secondary to 
service-connected multi-system sarcoidosis.  See 38 C.F.R. 
§ 3.310.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  

In April 1998, the veteran filed to reopen his claim, and in 
August 1999, the RO determined that no new and material 
evidence had been submitted to reopen the claim for a right 
knee disorder.  The veteran has appealed.  For the reasons 
provided below, the Board finds that the veteran's claim of 
service connection for a right knee disorder must be 
reopened.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's July 1997 
decision.  See 38 U.S.C.A. § 5108.  When determining whether 
the evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's July 1997 
decision included the veteran's claim and letters, in which 
he asserted that his right knee condition was attributable to 
his service-connected multi-system sarcoidosis.

The veteran's service medical records showed that he was 
initially diagnosed with sarcoidosis in about April 1978 
after he complained of right knee effusion.  He underwent 
arthrocentesis of the right knee in May 1978.  In September 
1978, he was admitted with diagnoses that included 
sarcoidosis with multi-system involvement, and monoarticular 
arthritis of the right knee, "probably secondary" to the 
foregoing diagnosis.  However, X-rays of the knees were 
within normal limits.  He was treated with steroids, to 
include some injections at the right knee.  He was found fit 
to return to duty in November 1979.  Steroids were 
discontinued in about May 1980.  The records indicate that 
his sarcoidosis was found to be inactive as of at least March 
1982.  However, he continued to complain of shortness of 
breath and he was discharged as physically unfit due to his 
sarcoidosis.  His separation examination report, dated in 
April 1983, contains a notation of "multi-system sarcoidosis 
with pulmonary and testicular involvement, right knee 
involvement."

The relevant post-service medical evidence included reports 
from the UMA ambulatory care center (UMA), dated in August 
1996, and VA outpatient treatment reports, dated between 1996 
and 1999.  The VA outpatient treatment reports showed that 
the veteran began receiving treatment for right knee pain in 
about March 1996, and that an internal derangement of the 
right knee was suspected.  A UMA magnetic resonance imaging 
(MRI) scan, dated in August 1996, shows that he was diagnosed 
with a medial meniscus tear of the right knee, and Grade III 
chondromalacia patella of the right knee.  A VA operation 
report, dated in October 1996, shows that the veteran 
underwent a right knee arthroscopy with synovectomy.  The 
final diagnosis was right knee tricompartmental 
chondromalacia with grade II changes at the patellofemoral 
joint, grade III changes at the medial knee joint, and grade 
I changes at the lateral knee joint.  VA X-rays taken in 
April 1997 were within normal limits.  An April 1997 VA 
examination report showed that the veteran complained of 
right knee pain.  He denied limping, effusion, swelling or 
less than a full range of motion.  The relevant assessment 
was arthritic changes of the right knee, although an addendum 
noted that X-rays of the right knee were essentially normal.  
The final diagnosis was status post arthroscopic surgery of 
the right knee, no arthritic changes noted per recent 
examination.  

In its July 1997 decision, the RO determined that the 
evidence did not warrant the conclusion that the veteran's 
chondromalacia, right knee, status post arthroscopy, was 
related to his service, and denied service connection for 
chondromalacia, right knee, status post arthroscopy.  At the 
time of the RO's July 1997 decision, there was no competent 
evidence of a nexus between the veteran's service-connected 
sarcoidosis and a right knee disorder, to include arthritis, 
or a right knee disorder and his service, nor was there 
evidence that right knee arthritis was manifest to a 
compensable degree within a year of separation from service.  

Evidence received since the RO's July 1997 decision includes 
VA outpatient treatment, examination and hospital reports, 
dated between 1996 and 1999, records from a private health 
care provider, Thomas L. German, M.D., dated between 1997 and 
1999, and written and oral testimony from the veteran.  Of 
particular note, the submitted evidence includes a VA 
examination report, dated in May 1998, which contains an 
assessment noting "multi-system sarcoidosis involving ...the 
right knee."  

There is also new evidence of right knee pathology.  
Specifically, reports from Dr. German show ongoing treatment 
for knee pain, with a report dated in July 1997 noting 
arthritic changes of the right knee.  Reports dated in 
November 1997 and March 1999 reports also note ostoearthritic 
changes.  An MRI report from Healthsouth, dated in April 
1999, contains an impression noting small osteochondral 
defects at the medial facet of the patella and anteriorly at 
the medial femoral condyle.  VA outpatient treatment reports 
dated in October 1998 and April 1999 contain notations of 
right knee arthritis.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As previously stated, in July 1997, the RO denied the claim, 
essentially for lack of nexus between a right knee disorder 
and the veteran's service or his service-connected multi-
system sarcoidosis.  The submitted evidence includes new 
evidence of right knee pathology, as well as a May 1998 VA 
examination report containing an assessment from a VA 
physician which indicates that the veteran has multi-system 
sarcoidosis "involving" his right knee.  This evidence was 
not of record at the time of the RO's July 1997 decision, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  The 
Board therefore finds that the May 1998 VA examination report 
pertains to the evidentiary defects which were the basis for 
the RO's July 1997 decision, and that it therefore bears 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  In the alternative, the additional pathology would 
represent a new claim.  Odiorne v. Principi, 3 Vet. App. 456 
(1992).


ORDER

The petition to reopen a claim for service connection for a 
right knee disorder is granted.


REMAND

The regional office rejected a medical opinion to the effect 
that the veteran had a right knee disorder affected by 
sarcoidosis.  However, medical evidence supporting the 
decision of the RO is not of record.  If the medical opinion 
was flawed, there was an obligation to return the inadequate 
examination.  The record also contains inservice notations of 
a knee effusion and monoarticular arthritis of the right 
knee, probably secondary to sarcoidosis.  The Board concludes 
that additional action is required.  Therefore, the case is 
remanded for the following:

1.  The veteran should be scheduled for 
an examination of the right knee.  The 
claims file must be made available to the 
examiner.  The examiner should identify 
any current diagnosis and render an 
opinion that establishes whether there is 
any relationship between the current 
diagnoses and service, including the 
sarcoidosis and the report of 
monoarticular arthritis.  If there is no 
relationship, that fact should be clearly 
noted in the report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.


Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided a 
supplemental statement of the case (SSOC). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

